

















































HALLIBURTON COMPANY
PERFORMANCE UNIT PROGRAM
TERMS AND CONDITIONS
(As Amended and Restated Effective January 1, 2019)








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article I PURPOSE                                            1
Article II DEFINITIONS                                        1
2.1
Definitions                                            1

2.2
Number                                            3

2.3
Headings                                            3

Article III PARTICIPATION                                        3
3.1
Participants                                            3

3.2
Partial Performance Cycle Participation                            3

3.3
No Right to Participate                                    4

3.4
Consent to Dispute Resolution                                4

Article IV ADMINISTRATION                                    4
Article V AWARD DETERMINATIONS                                4
5.1
Performance Measures                                    4

5.2
Performance Requirements                                    5

5.3
Award Determinations                                    5

5.4
Incentive Opportunities                                    5

5.5
Discretionary Adjustments                                    5

Article VI DISTRIBUTION OF AWARDS                                5
6.1
Form and Timing of Payment                                5

6.2
Elective Deferral                                        5

6.3
Tax Withholding                                        5

Article VII TERMINATION OF EMPLOYMENT                            6
7.1
Termination of Service During Performance Cycle                    6

7.2
Termination of Service after End of Performance Cycle But Prior to the Payment
Date    6

Article VIII RIGHTS OF PARTICIPANTS AND BENEFICIARIES                6
8.1
Status as a Participant or Beneficiary                            6

8.2
Employment                                        6

8.3
Nontransferability                                        6

8.4
Nature of Program                                        7

Article IX CORPORATE CHANGE                                    7
Article X AMENDMENT AND TERMINATION                            7
Article XI MISCELLANEOUS                                    7
11.1
Governing Law                                        7

11.2
Successor                                            8

11.3
Status of Stock                                        8



i

--------------------------------------------------------------------------------






Article I
PURPOSE
The purpose of this document is to set forth the general terms and conditions
applicable to the Performance Unit Program (the "Program") established by the
Halliburton Company (the "Company") Compensation Committee of Directors pursuant
to, and in implementation of, Article XI of the Company's Stock and Incentive
Plan, as amended (the "Stock and Incentive Plan"). The Program is intended to
carry out the purposes of the Stock and Incentive Plan and provide a means to
reinforce objectives for sustained long-term performance and value creation by
awarding selected key executives of the Company with payments in cash and/or
Company stock based on the level of achievement of pre-established performance
goals during individual performance cycles. The Program is also intended to
support strategic planning processes, balance short and long-term decision
making and help provide competitive total compensation opportunities. If
stockholders of the Company approve the Amended and Restated Stock and Incentive
Plan at the 2019 Annual Meeting, the Program as amended and restated herein
shall become effective on January 1, 2019. If the stockholders of the Company
fail to approve the Amended and Restated Stock and Incentive Plan at the 2019
Annual Meeting, the Program as amended and restated herein shall not become
effective, and the Program in its form prior to this amendment and restatement
shall continue in effect.
Article II
DEFINITIONS
2.1    Definitions. Where the following words and phrases appear in the Program,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary. Other initially capitalized terms used herein
but not defined shall have the meanings ascribed to them in the Stock and
Incentive Plan.
"Affiliate" shall mean a Subsidiary of the Company or a division or designated
group of the Company or a Subsidiary.
"Average Salary " shall mean the average base pay rate of all Participants in a
particular Participant Category as of January 1 of the first year of any
Performance Cycle, including base pay a Participant could have received in cash
in lieu of (i) contributions made on such Participant's behalf to a qualified
plan maintained by the Company, to any cafeteria plan under Section 125 of the
Code maintained by the Company or to a qualified transportation fringe benefit
program under Section 132 of the Code and (ii) deferrals of compensation made at
the Participant's election pursuant to a plan or arrangement of the Company or
an Affiliate, but excluding any Awards under this Program and any other bonuses,
incentive pay or special awards.
"Award" shall mean the incentive compensation amount payable either in cash,
Common Stock or a combination thereof to a Participant under the Program for the
Performance Cycle determined in accordance with Article V.
"Award Schedule" shall mean the schedule that aligns the level of achievement of
applicable Performance Goals with Incentive Opportunities for a particular
Performance Cycle, such that the level of achievement of the pre-established
Performance Goals at the end of such Performance Cycle will determine the actual
Award.


1

--------------------------------------------------------------------------------





"Beneficiary" shall mean the person, persons, trust or trusts entitled by will
or the laws of descent and distribution to receive the benefits specified under
the Program in the event of the Participant's death prior to full payment of an
Award.
"Cause" shall have the meaning set forth in the Participant’s Employment
Agreement, or, if there is no Employment Agreement or the Employment Agreement
does not define “Cause,” “Cause” shall mean (i) conduct involving fraud or
misuse of the funds or other property of the Company; (ii) gross negligence or
willful misconduct in the performance of duties; (iii) indictment of a felony,
or a misdemeanor involving moral turpitude; or (iv) material violation of
Company policy, including the Company’s Code of Business Conduct.
"CEO" shall mean the Chief Executive Officer of the Company.
"Code" shall mean the Internal Revenue Code of 1986, as amended.
"Committee" shall mean the Compensation Committee of Directors, appointed by the
Board from among its members to administer the Stock and Incentive Plan.
"Company" shall mean Halliburton Company and its successors.
"Dispute Resolution Program" shall mean the Halliburton Dispute Resolution Plan.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.
"Employment Agreement" shall mean a written and active executive agreement
between the Company, Halliburton Energy Services, Inc, or Halliburton Worldwide
Resources, LLC and a Participant who is an officer, addressing the terms and
conditions of the Participant’s employment, and shall include such agreements
pertaining to at-will employment.
"Incentive Opportunity" shall mean, with respect to a particular Participant
Category, incentive award payment amounts, expressed as a percentage of Average
Salary, which corresponds to various levels of pre-established Performance
Goals, determined pursuant to the Award Schedule.
"Key Executive" shall mean a full-time, active employee who is an executive,
including an officer, of the Company or an Affiliate (whether or not he or she
is also a director thereof), who is compensated for such employment by a regular
salary and who, in the opinion of the Committee, is a key member of management
of the Company and its Affiliates in a position to contribute materially to the
Company's continued growth and development and to its future financial success.
"Participant" shall mean a Key Executive who participates in the Program
pursuant to the provisions of Article III hereof. A Key Executive shall not be
eligible to participate in the Program while on a leave of absence unless
approved by the Committee, for Key Executives under its purview, or by the CEO
for other Key Executives.
"Participant Category" shall mean a grouping of Participants determined in
accordance with the applicable provisions of Article III hereof.
"Payment Date" shall mean, with respect to a particular Performance Cycle, March
15, or such earlier date as determined by the Committee, of the year next
following the end of such Performance Cycle.


2

--------------------------------------------------------------------------------





"Performance Cycle" shall mean each period of three consecutive calendar years.
Performance Cycles shall begin on January 1 of each calendar year, unless the
Program is earlier terminated or suspended. Performance Cycles shall overlap.
"Performance Goals" shall mean, for a particular Performance Cycle, levels of
achievement of applicable Performance Measures, as established by the Committee
at the start of each Performance Cycle, used to gauge Company performance.
Performance Goals may be based on Company, Subsidiary, business unit or business
group performance, on comparative performance with other companies or on a
combination thereof.
"Performance Measures" shall mean the objective criteria selected by the
Committee which are used in determining Performance Goals. Performance Measures
may include financial measures such as average return on capital employed,
average annual return on investment, earnings per share, cash value added or
such other performance criteria as may by permitted under the Stock and
Incentive Plan. The Committee may select one Performance Measure or multiple
Performance Measures for a particular Performance Cycle.
"Program" shall mean the Performance Unit Program under the Stock and Incentive
Plan. The duration of the Program shall be coterminous with the Stock and
Incentive Plan in accordance with the provisions of the Stock and Incentive
Plan.
"Stock and Incentive Plan" shall mean the Halliburton Company Stock and
Incentive Plan, as amended.
2.2    Number. Wherever appropriate herein, words used in the singular shall be
considered to include the plural and words used in the plural shall be
considered to include the singular.
2.3    Headings. The headings of Articles and Sections herein are included
solely for convenience, and if there is any conflict between headings and the
text of the Program, the text shall control.
Article III
PARTICIPATION
3.1    Participants. Participants for any Performance Cycle shall be (i) with
respect to Key Executives who are subject to Section 16 of the Exchange Act,
those active Key Executives approved by the Committee and (ii) with respect to
all other Key Executives not covered by the foregoing item (i), those active Key
Executives who are nominated by the CEO and approved by the Committee.
3.2    Partial Performance Cycle Participation. If, after the beginning of a
Performance Cycle, (i) a person is newly hired, promoted or transferred into a
position in which he or she is a Key Executive, or (ii) an employee who was not
previously a Participant for such Performance Cycle returns to active employment
as a Key Executive following a leave of absence, the Committee, or its delegate,
may designate in writing such person as a Participant for the pro rata portion
of such Performance Cycle beginning on the first day of the month following such
designation.
If a Key Executive who has previously been designated as a Participant for a
particular Performance Cycle takes a leave of absence during such Performance
Cycle, all of such Participant's rights to an Award for such Performance Cycle
shall be forfeited unless and to the extent otherwise determined by the
Committee, for Key Executives under its purview, or by the CEO for other Key
Executives.


3

--------------------------------------------------------------------------------





Each Participant shall be assigned to a Participant Category at the time he or
she becomes a Participant for a particular Performance Cycle. If a Participant
thereafter incurs an adverse change in status during such Performance Cycle due
to demotion, reassignment or transfer, the Committee may approve such adjustment
in the Participant's Incentive Opportunity as it deems appropriate under the
circumstances (including, without limitation, reassigning such Participant to
another Participant Category or terminating his or her participation in the
Program for the remainder of the Performance Cycle), any such adjustment to be
made on a pro rata basis for the balance of the Performance Cycle.
3.3    No Right to Participate. No Participant or other employee of the Company
or an Affiliate shall, at any time, have a right to participate in the Program
for any Performance Cycle, notwithstanding having previously participated in the
Program.
3.4    Consent to Dispute Resolution. Participation in the Program constitutes
consent by the Participant to be bound by the terms and conditions of the
Dispute Resolution Program which in substance requires that all disputes arising
out of or in any way related to employment with the Company or its Affiliates,
including any disputes concerning the Program, be resolved exclusively through
such program, which includes binding arbitration as the last step.
Article IV
ADMINISTRATION
The Committee shall establish the basis for payments under the Program in
relation to given Performance Goals, as more fully described in Article V
hereof, and, following the end of each Performance Cycle, determine the actual
Award payable to each Participant. The Committee shall have the power and
authority granted it under the Stock and Incentive Plan, including, without
limitation, the authority to construe and interpret the Program, to prescribe,
amend and rescind rules, regulations and procedures relating to its
administration, to accelerate vesting of an Award and to make all other
determinations necessary or advisable for administration of the Program. To the
extent permitted by the Stock and Incentive Plan, the Committee may delegate
some of its authority to the CEO. Decisions of the Committee, or its delegates,
in accordance with the authority granted hereby or delegated pursuant hereto
shall be conclusive and binding. Subject only to compliance with the express
provisions hereof, the Committee or its delegates may act in their sole and
absolute discretion with respect to matters within their authority under the
Program.
Article V
AWARD DETERMINATIONS
5.1    Performance Measures. The Committee shall select the Performance Measure
or Measures to be used in determining the Performance Goals for such Performance
Cycle. Different Performance Measures may be selected for particular Participant
Categories or for particular Participants within the Participant Categories. The
Performance Measures may, but need not, differ from one Performance Cycle to
another.


4

--------------------------------------------------------------------------------





5.2    Performance Requirements. The Committee shall approve the Performance
Goal respecting each selected Performance Measure, and shall establish an Award
Schedule which aligns the level of achievement of applicable Performance Goals
with Incentive Opportunities, such that the level of achievement of the
pre-established Performance Goals at the end of the Performance Cycle will
determine the actual Award. Performance Goals may be measured in absolute and/or
relative terms and may be weighted differently.
5.3    Award Determinations. After the end of each Performance Cycle, the
Committee shall determine the extent to which the Performance Goals have been
achieved and the amount of the Award shall be computed for each Participant in
accordance with the Award Schedule.
5.4    Incentive Opportunities. The established Incentive Opportunities will
vary in relation to the Participant Categories. A Participant's assigned
Participant Category for a particular Performance Cycle will not be changed
during such Performance Cycle except as set forth in the last paragraph of
Section 3.2.
5.5    Discretionary Adjustments. Except as provided below, established
Performance Goals will not be changed during the Performance Cycle. However, if
the Committee, in its sole and absolute discretion, determines that there has
been (i) a material change in the Company's business, operations, corporate or
capital structure, (ii) a material change in the manner in which business is
conducted or (iii) any other material change or event (including merger,
consolidation or other reorganization of any of the comparator companies used to
determine achievement of relative Performance Goals) which will impact one or
more Performance Goals in a manner the Committee did not intend, then the
Committee may, reasonably contemporaneously with such change or event, make such
adjustments to the relevant Performance Goal or Goals as it shall deem
appropriate and equitable.
Article VI
DISTRIBUTION OF AWARDS
6.1    Form and Timing of Payment. Except as otherwise provided below, the
amount of each Award shall be paid in cash, Common Stock (based upon Fair Market
Value), or a combination thereof, on the Payment Date, or as soon thereafter as
practicable. In the event of termination of a Participant's employment prior to
the Payment Date for any reason other than death (in which case payment shall be
made in accordance with the applicable provisions of Article VII), the amount of
any Award (or prorated portion thereof) payable pursuant to the provisions of
Sections 7.1 or 7.2 shall be paid in cash on the Payment Date, or as soon
thereafter as practicable.
6.2    Elective Deferral. Nothing herein shall be deemed to preclude a
Participant's election to defer receipt of a percentage of his or her Award
beyond the time such amount would have been payable hereunder pursuant to the
Halliburton Elective Deferral Plan or other similar plan.
6.3    Tax Withholding. The Company or employing entity through which payment of
an Award is to be made shall have the right to withhold from any cash or Common
Stock remuneration hereunder payable to any Participant any tax required to be
withheld by reason of such resulting compensation income.


5

--------------------------------------------------------------------------------





Article VII
TERMINATION OF EMPLOYMENT
7.1    Termination of Service During Performance Cycle. In the event a
Participant's employment is terminated prior to the last business day of a
Performance Cycle for any reason other than death, approved retirement (normal
or early) or disability (as determined by the CEO or his delegate), all of such
Participant's rights to an Award for such Performance Cycle shall be forfeited.
In the case of a Participant's death during a Performance Cycle, the prorated
amount of such Participant's Award, if any, applicable to such Performance Cycle
shall be paid in cash to the Participant's estate, or if there is no
administration of the estate, to the heirs at law, on the Payment Date, or as
soon thereafter as practicable. In the case of a Participant's disability or
approved retirement (normal or early), the prorated amount of such Participant's
Award, if any, applicable to such Performance Cycle shall be paid in accordance
with the provisions of Section 6.1.
7.2    Termination of Service after End of Performance Cycle But Prior to the
Payment Date. If a Participant's employment is terminated after the end of the
applicable Performance Cycle, but prior to the Payment Date, for any reason
other than termination for Cause, the amount of any Award applicable to such
Performance Cycle shall be paid to the Participant in accordance with the
provisions of Section 6.1, except in the case of death, in which case the amount
of the Award shall be paid in cash to such Participant's estate, or if there is
no administration of the estate, to the heirs at law, as soon as practicable.
If a Participant's employment is terminated for Cause, all of such Participant's
rights to an Award applicable to such Performance Cycle shall be forfeited.
Article VIII
RIGHTS OF PARTICIPANTS AND BENEFICIARIES
8.1    Status as a Participant or Beneficiary. Neither status as a Participant
or Beneficiary shall be construed as a commitment that any Award will be paid or
payable under the Program.
8.2    Employment. Nothing contained in the Program or in any document related
to the Program or to any Award shall confer upon any Participant any right to
continue as an employee or in the employ of the Company or an Affiliate or
constitute any contract or agreement of employment for a specific term or
interfere in any way with the right of the Company or an Affiliate to reduce
such person's compensation, to change the position held by such person or to
terminate the employment of such person, with or without cause.
8.3    Nontransferability. No benefit payable under, or interest in, this
Program shall be sold, assigned, pledged, exchanged, hypothecated, disposed of,
or otherwise transferred, except by will or the laws of descent and distribution
or pursuant to a “qualified domestic relations order” as defined by the Code or
Title I of ERISA or similar order. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of a benefit payable under, or interest in,
this Program, such benefit payable under, or interest in, this Program shall
immediately become null and void.


6

--------------------------------------------------------------------------------





8.4    Nature of Program. No Participant, Beneficiary or other person shall have
any right, title or interest in any fund or in any specific asset of the Company
or any Affiliate by reason of any Award hereunder. There shall be no funding of
any benefits which may become payable hereunder. Nothing contained in the
Program (or in any document related thereto), nor the creation or adoption of
the Program, nor any action taken pursuant to the provisions of the Program
shall create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company or an Affiliate and any Participant,
Beneficiary or other person. To the extent that a Participant, Beneficiary or
other person acquires a right to receive payment with respect to an Award
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Company or other employing entity, as applicable. All
amounts payable under the Program shall be paid from the general assets of the
Company or employing entity, as applicable, and no special or separate fund or
deposit shall be established and no segregation of assets shall be made to
assure payment of such amounts. Nothing in the Program shall be deemed to give
any employee any right to participate in the Program except in accordance
herewith.
Article IX
CORPORATE CHANGE
With respect to a Corporate Change that occurs after the end of the Performance
Cycle but prior to the Payment Date, a Participant shall be entitled to an
immediate cash payment equal to the Award earned for such Performance Cycle.
Notwithstanding any provisions of the Program to the contrary, in the event of a
Participant’s Qualifying Termination, as of the date of the Participant’s
termination of service all performance measures upon which an outstanding
Performance Award is contingent shall be deemed achieved and the Participant
shall receive a payment equal to the target amount of the Award (as established
for a Participant when the Award Schedule is approved) he or she would have been
entitled to receive, without proration. Notwithstanding the foregoing,
settlement of Awards will be delayed until the scheduled payment date to the
extent required to comply with Section 409A of the Code. The term “Qualifying
Termination” will apply with respect to any Award for a Performance Cycle
beginning on or after January 1, 2019.
Article X
AMENDMENT AND TERMINATION
Notwithstanding anything herein to the contrary, the Committee may, at any time,
terminate, modify or suspend the Program; provided, however, that, without the
prior consent of the Participants affected, no such action may adversely affect
any rights or obligations with respect to any Awards theretofore earned but
unpaid for a completed Performance Cycle, whether or not the amounts of such
Awards have been computed and whether or not such Awards are then payable.
Article XI
MISCELLANEOUS
11.1    Governing Law. The Program shall be construed in accordance with the
laws of the State of Texas, without giving effect to the principles of conflicts
of law thereof, except to the extent that it implicates matters which are the
subject of the General Corporation Law of the State of Delaware, which matters
shall be governed by the latter law.


7

--------------------------------------------------------------------------------





11.2    Successor. All obligations and rights of the Company under the Program
shall be binding upon and inure to the benefit of any successor to the Company.
11.3    Status of Stock. The Company shall not be obligated to issue any shares
of Common Stock pursuant to any Award at any time, when the offering of the
shares of Common Stock covered by such Award has not been registered under the
U.S. Securities Act of 1933, as amended (the “Act”) or such other country, U.S.
federal or state laws, rules or regulations as the Company deems applicable and,
in the opinion of legal counsel for the Company, there is no exemption from the
registration. The Company intends to use reasonable efforts to ensure that no
such delay will occur. In the event exemption from registration under the Act is
available upon vesting of an Award, the Participant, if requested by the Company
to do so, will execute and deliver to the Company in writing an agreement
containing such provisions as the Company may require to assure compliance with
applicable securities laws.
By accepting an Award, the Participant agrees that the shares of Common Stock
which the Participant may acquire upon vesting of an Award will not be sold or
otherwise disposed of in any manner which would constitute a violation of any
applicable U.S. federal, state or non-U.S. securities laws. Furthermore, the
Participant also agrees (i) that the Company may refuse to register the transfer
of the shares of Common Stock acquired under an Award on the stock transfer
records of the Company if such proposed transfer would in the opinion of counsel
to the Company constitute a violation of any applicable securities law, and (ii)
that the Company may give related instructions to its transfer agent, if any, to
stop registration of the transfer of the shares of Common Stock acquired under
the Program.




8